10F-3 Report CGCM High Yield Investments 9/1/2009 through 8/31/2010 Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund Plain Exploration & Production Co. 9/9/2009 Credit Suisse 0.031% Harrah’s Operating Co. 9/8/2009 JPMorgan 0.012% Frontier Communications Corp. 9/17/2009 Credit Suisse 0.020% Felcor Lodging 9/17/2009 JPMorgan 0.005% NewPage Corp. 9/17/2009 Credit Suisse 0.019% Sprint AeroSystems Inc. 9/24/2009 Banc of America 0.012% Clear Channel, Series A 12/18/2009 Goldman Sachs 0.008% Clear Channel, Series B 12/18/2009 Goldman Sachs 0.008% Hercules Offshore 10/8/2009 UBS 0.040% Hercules Offshore 10/8/2009 Sterne Agee & Leach 0.013% K Hovnanian Enterprises 10/5/2009 Credit Suisse 0.008% Mohegan Tribal Gaming Authority 10/21/2009 Deutsche Bank 0.135% Navistar Intercorp (2014) 10/23/2009 JPMorgan 0.002% Navistar Intercorp (2021) 10/22/2009 Credit Suisse 0.021% Netflix 11/3/2009 JPMorgan 0.188% Sandridge Energy 12/9/2009 Banc of America 0.047% Solitia Inc. 10/9/2009 Broadpoint Capital 0.016% Solutia Inc. 10/9/2009 Deutsche Bank 0.037% Terra Capital Inc. 10/19/2009 Credit Suisse 0.020% Wynn Las Vegas 10/9/2009 Deutsche Bank 0.063% Level 3 Communications 1/5/2010 Banc of America 0.028% United Airlines 1/11/2010 JPMorgan 0.189% Hexion 1/14/2010 Credit Suisse 0.013% Teekay Corp. 1/15/2010 JPMorgan 0.109% Vanguard 1/20/2010 Banc of America 0.027% Vanguard 1/22/2010 Banc of America 0.007% Crosstex Energy 2/3/2010 Sterne Agee & Leach 0.003% Crosstex Energy 2/3/2010 Banc of America 0.019% Severstal 2/8/2010 Credit Suisse 0.044% Express LLC 3/2/2010 Sterne Agee & Leach 0.008% Express LLC 3/2/2010 Banc of America 0.076% Express LLC 3/2/2010 Sterne Agee & Leach 0.016% TW Telecom 3/4/2010 Credit Suisse 0.037% Avis Budget Group 3/5/2010 Banc of America 0.044% TW Telecom 3/8/2010 Credit Suisse 0.026% International Coal Group 3/11/2010 Sterne Agee & Leach 0.150% Huntsman International 3/12/2010 Goldman Sachs 0.049% International Lease Finance Corp. 3/17/2010 Banc of America 0.019% Lyondell Chemical 3/24/2010 Banc of America 0.014% QVC 3/25/2010 Credit Suisse 0.025% Frontier Communications 3/26/2010 JPMorgan 0.060% Linn Energy 3/30/2010 RBC 0.020% CCO Holding 4/14/2010 Credit Suisse 0.030% CCO Holding 4/14/2010 Credit Suisse 0.040% AK Steel 4/27/2010 Credit Suisse 0.020% INEOS Finance 5/5/2010 Broadpoint 0.020% INEOS Finance 5/5/2010 Barclays 0.020% MCE Finance Limited 5/12/2010 Deutsche Bank 0.030% Omnicare 5/13/2010 JPMorgan 0.040% Capella Healthcare 6/21/2010 Banc of America 0.030% Time Warner 7/7/2010 JPMorgan 0.030% Time Warner 7/9/2010 Banc of America 0.010% Time Warner 7/9/2010 Seaport Group 0.000% NXP Funding LLC 7/13/2010 Credit Suisse 0.050% Wynn Las Vegas 7/21/2010 Deutsche Bank 0.040% Advanced Micro Devices 7/26/2010 JPMorgan 0.020% Air Canada 7/27/2010 JPMorgan 0.030% inVentiv Acquisition 7/28/2010 Banc of America 0.040% Tenneco 7/29/2010 Deutsche Bank 0.050% Arch Coal 8/2/2010 Banc of America 0.040% Petrohawk 8/3/2010 Barclays 0.010% Continental Airlines 8/4/2010 JPMorgan 0.030% Continental Airlines 8/4/2010 Oppenheimer 0.000% Continental Airlines 8/4/2010 JPMorgan 0.000% International Lease 8/11/2010 JPMorgan 0.230% International Lease 8/11/2010 Banc of America 0.030% Cott Beverages 8/12/2010 Deutsche Bank 0.040%
